852 F.2d 1288
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William J. WALTON;  Joyce D. Walton, Plaintiffs-Appellants,v.Fred J. SHOEMAKER;  Bruce J. Beck;  Linden J. Beck;  Paul A.Burson;  Commercial Savings Bank;  Federal Land Bank ofLouisville;  John J. Hunter;  John G. Hunter;  Francis C.Restivo;  William H. Bamman;  Stephen C. Roach;  John & JaneDoes, (1-50), Defendants-Appellees.
No. 87-4057.
United States Court of Appeals, Sixth Circuit.
July 29, 1988.

Before MILBURN and BOGGS, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Upon review, we conclude the district court properly dismissed plaintiffs' suit for the reasons stated by the magistrate and as adopted by the district court.  We therefore affirm the judgment of the district court pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.